Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   US 8,034,368 (12/058,298) was filed 3/28/08 and issued 10/11/11.  Receipt of the 7.5/8 year maintenance fee is confirmed 4/30/19.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,034,368 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claims
The claims are as presented 4/15/22.  Original claims 1-23 are canceled.  Claims 24-41 are newly presented.
All rejections not reiterated herein are withdrawn in view of Patent Owner’s 4/15/22 response and amendment.  
Defective Oath/Declaration by Assignee – Improper 1.46 Designation and Signature
The reissue oath/declaration filed 4/15/22 with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed 4/15/22 with this application is defective because there is insufficient indication that the oath/declaration is appropriately signed. See 37 CFR 1.175 and MPEP § 1414.
The oath/declaration is not signed by inventors, nor is it identified as being filed under 37 CFR 1.46 by a properly authorized assignee, as is required.  See also the further discussion below.  The signing party Louis Pascarella is not established as being an authorized party.  This person is also not recognized as being authorized under Customer No. 28977.
Claims 24-41 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the oath/declariation is set forth in the discussion above and below in this Office action.  
Defective Consent – Improper 1.46 Designation and Signature
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper consent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.  
It is noted that while a supplemental oath/declaration was filed 4/15/22 in response to the non-final rejection, no correction of the Consent filed 7/15/20 was submitted.  In addition, as noted above the newly submitted oath/declaration does not appear to be appropriately signed by an authorized individual.  These rejections are outstanding. 
As above, the party signing the 7/15/20 Consent (Beth Krewson, General Counsel) is not a recognized officer, see MPEP 324.A., appended below.
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.
The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324.A., appended below (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).
MPEP 324.V. PARTY WHO MUST SIGN
The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under pre-AIA  37 CFR 3.73(b)  may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):
(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. Pre-AIA  37 CFR 3.73(b)(2)(ii). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee (emphasis added).  The Office recommends that when a person with such a title is authorized to act on behalf of the assignee, the submission should clearly indicate that person's authority (see paragraph (B), below). A power of attorney (pre-AIA  37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.
(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. Pre-AIA  37 CFR 3.73(b)(2)(i).
(C) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record.
Where a submission does not comply with (A), (B), or (C) above, evidence of the person’s authority to sign will be required.

Advisement for Consent Correction
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
Accordingly, a new submission establishing ownership interest which includes such a statement above, will be considered to be signed by an appropriate official of the assignee.  A separately filed paper referencing the previously filed submission establishing ownership interest and containing a proper empowerment statement would also be acceptable.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-33 are objected to because of the following informalities:  The amendment of 4/15/22 amends claims 24-28 to recite bupivacaine alone, which is already the recitation within claims 29-33.  Accordingly, the claims are essentially duplicates with no difference in scope.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.	
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cioca ‘947, Cioca ‘831, Stemberger, Friess, Ditizio, Alvis and the Bupivacaine FDA prescribing information from Drugs.com and Bupivacaine, PubChem.
The claimed invention is directed to a sponge consisting of a porous fibrillary type I collagen matrix and drug as recited.  
The prior art at the time of the invention recognized collagen for anesthetic/analgesic drug delivery (particularly Friess, Alvis and Ditizio) and also recognized collagen sponges consisting of fibrillary type I collagen and a drug for drug delivery (particularly Cioca ‘831, ‘947, and Stemberger).   
Accordingly, the cumulative prior art motivates to at least three different minor modifications to arrive at the claimed invention; 1) it would have been obvious to lyophilize the Alvis collagen bupivacaine dispersion to form a sponge as claimed, 2) it would have been obvious to substitute the Cioca ‘831, ‘947 or Stemberger drugs with an analgesic drug as claimed, particularly lidocaine as in Ditizio or bupivacaine as in Alvis, or 3) it would have been obvious to omit the known cytotoxic biocompatible polymer and cross-linking agents from the Ditizio sponge otherwise consisting of collagen and lidocaine as claimed.  Friess amongst others, additionally motivates to all three alternatives.
The claim specifics follow.  
Regarding the recitation of a collagen sponge, Cioca, ‘947 teaches collagen sponges as porous collagen sheet materials comprised of insoluble particulate collagen made via suspension in a weak aqueous organic solution while maintaining the collagen in particulate form.  The suspension is subsequently freeze-dried/lyophilized to form the sponge, which is described as a sheet material useful as a wound dressing, burn dressing, hemostatic sheet or the like (Abstract, col. 1-6, claims).  The collagen is in substantially pure form (‘947 1:66) and useful as medicinal dressing, compatible with most medications, in which antibiotics and the like are dispersed for healing (1:47-50, 3:23-24). 
Cioca ’831 and Stemberger further exemplify the Cioca ‘947 collagen sponge with a drug for drug delivery.  The collagen sponge is prepared by freeze drying a collagen/drug dispersion, homogeneous (poly)dispersion (Cioca ‘831 2:52-56), particularly consisting of collagen, antibiotics and/or steroids, or one or more agents for promoting healing (Cioca ‘831 2:1-4:6).  Examples II-IV contain tetracycline, hydrocortisone or both drug agents.  Stemberger further exemplifies a collagen-gentamicin sponge (Stemberger pp. 17-23) and also notes the biocompatibility, biodegradability and use of such sponges particularly for drug delivery and in surgery (pp. 18-20, 22-23).  
Regarding the recitation of type I fibrillary collagen in (a), Alvis teaches type I fibrillary collagen (Alvis 3:45-5:44, 6:36-37, Examples 1-4) and teaches collagen prepared by vacuum drying (15:29-31).  Ditizio’s collagen is also Type I fibrillary collagen as it is obtained for example from porcine sources such as skin, white connective tissues and bones of animals (Ditizio Examples pp. 9-20).  This is consistent with the teachings of the ‘368 patent noting particularly bovine Achilles tendon (‘368 col. 8).  Friess similarly teaches preferred use of type I collagen for drug delivery (pp. 114-115, 125-126).  One of skill in the art would utilize the type I collagen noted in the art which may be dried or freeze-dried/lyophilized, particularly in view of the advantages of prolonged pharmaceutical release over time as noted in Alvis (11:48-12:65) amongst others.
Regarding the recitation of analgesic drugs as in (b), Alvis additionally teaches collagen compositions and devices for the controlled release of pharmaceutical agents including particularly gel formulations for use as implants and/or surgical devices, particularly in articular surgery, and which provides controlled release drug delivery of anesthetics or analgesics such as lidocaine, bupivacaine, procaine, tetracaine, mepivacaine, etidocaine or procainamide for reducing pain (Abstract, 3:45-6:12, 8:5-8, 11:9-12:65, Examples 1-4, Fig 1-3).  
Regarding the matrix volume recitations of collagen in (a), as well as the particular volume, surface area and dimension recitations of bupivacaine drug within claims 24-41, these recitations are a function of the amount of collagen (and drug), as well as the lyophilization procedure taught in each of the prior art references, which form a type I fibrillary collagen sponge matrix.  
For example, as in Alvis, the formulation is preferably an aqueous dispersion consisting essentially of insoluble non-crosslinked type I fibrillary atelopeptide collagen and bupivacaine, where the composition is administered intraarticularly or along an incision before, during or after a surgical procedure particularly via catheter injection (10:42-65).  Regarding the dispersion, the term refers to a liquid suspension of insoluble material in which the insoluble solid material cannot be separated (formed into a pellet) from the liquid by centrifugation.  Alvis’s Example 1 formulations (col. 15-16) and Experiments A-B consist of collagen and bupivacaine, see also Table 1.  The collagen was obtained from McGhan Medical (Santa Barbara, CA) and is noted to be purified and requires only mixing with the pharmaceutical agent (16:40-50).   Collagen is notably preferred in the device as it remains intact in joints for up to 8 weeks, is safe for in vivo use and promotes the slow release of pharmaceutical agents over time (11:48-12:65).  The incision(s) may be associated with abdominal surgery such as cesarean birth, hysterectomy, hernia repair, breast surgery, spinal operation or podiatry procedures or may be administered to a joint as with arthroscopy, joint replacement, arthrotomy, implantation of chondrocytes or cartilage, and arthroplasty (4:4-5:65, 9:43-58, 13:48-14:3, Examples 1-4, claims).  Exemplified is collagen gel 65 mg/ml dispersion of type I bovine collagen with bupivacaine 0.75%, amongst others.  Also noted is ZYDERM, a formulation of insoluble non-crosslinked fibrillar atelopeptide collagen type I and 0.3% (3 mg/ml) lidocaine which is commercially available (12:7-12).  Alvis thus teaches a collagen bupivacaine dispersion consistent with claims consisting of these components, as well as the formulation/dosage limitations of the claims; but does not particularly teach freeze drying/lyophilization of the dispersion to form a sponge.  The formulation of such gels into biodegradable, leave-behind sponge implants by freeze drying/lyophilization however, was art standard at the time of the invention as reflected above in Cioca ‘831, Cioca ‘947, Stemberger, and Friess.  
Similarly, Ditizio also teaches non-adhesive elastic collagen sponge and film matrices that are useful as wound, tissue and vascular dressings, barriers, dressings and coverings, particularly as collagen films, sheets, sponges, wraps or tubes and which provide therapeutic drug and/or chemical agent delivery (pp. 1-8).  To the extent that the claims are directed to sponges or solids consisting of collagen, Ditizio teaches p. 2, line 1 that gelatin is known as hydrolyzed collagen, collagen sheets and sponges (p. 1, line 12), and also notes in aspects, collagen or denatured collagen is/can be used alone as the protein component of the matrix, thereby indicating the protein component of the matrix may consist of collagen (p. 3, lines 10-17, 24-25).   The sponge and film matrices are made by mixing the (collagen/gelatin,) material with polymers and a cross-linking agent followed by cooling and lyophilizing the material for a time effective to remove the solvent (pp. 3-8, Examples).  Furthermore, one or more of a pharmaceutical, chemical or other agent may be added before and/or after cross-linking (p. 4, line 11-12).  The materials may be prepared as a covering such as wound barrier, wound dressing, vascular wrap or as a sponge (p. 4, lines 13-16).   The drug agents are incorporated into the matrix in an amount of about 0.1%-10% in the initial formulation step or alternatively may be subsequently added/incorporated at about 1.0%-25% after drying (pp. 7-9, p. 8, lines 2-4, claims 36 and 45).  Example 6 is explicit to the form of a sponge (pp. 13-14), and Example 10 is explicit to a drug containing dressing, particularly Sirolimus in which the gel was frozen and lyophilized to form a thin film which was subsequently cut into 1x4 cm squares and afterwards 80 ul of drug solution 1 mg/80ul ethanol was added on the surface or immersed in the solution (pp. 16-18).  Alternatively, the 1x4cm matrix was cut into equal 3 pieces and 1 mg of drug was dissolved in 90 ul of ethanol with each piece receiving 30 ul of solution.  The materials achieve drug release in a relatively linear manner, indicating the drug substances are substantially homogeneously dispersed in the matrix (Figures 1-3).  Moreover, as the matrices are made via mixture, dispersion, immersion and/or soaking, the constituents are homogenous (pp. 6-8, 13-14, 16-18).  Example 10 notes 1x4 cm square sponges impregnated or immersed with 1mg/80 ul of a Sirolimus drug solution at different concentrations from 0-10 ug/ml.  Claims 8, 16, 25, 36 and 45 of Ditizio also note protein (collagen/gelatin) at 50-90% or 0.5-30% by weight and drug agent at 1-25% or 0.1-10%.  Ditizio, like Friess (discussed further below) teaches, “[a]s is generally known, collagen and gelatin matrices cross-linked with glutaraldehyde show residual toxicity,” (Ditizio p. 1, lines 24-25).  
Particularly regarding the further ratio with bupivacaine, Alvis teaches the collagen/bupivacaine content in the gels in a range of doses including 3-100 mg/ml collagen and 20-30 mg/ml bupivacaine and ranges from 0.5:1-50:1, and amounts of 225 mg, noting a maximum dose of 400 mg/24 hrs., or 4.4 mg/kg equivalent to 350 mg in an adult, or 10-500 mg (4:59-5:53 and 13:11-17:28), either meeting or fully overlapping the recited ranges.  It is noted that 1mg/ml is equivalent to 1 g/cm3.  Alvis also exemplifies dosing as in Examples 1-4 and also teaches collagen from 3-100, 5-10, 10-100, 20-100 or 65 mg/ml collagen and lidocaine or bupivacaine at concentrations up to about 5, 10, 20, 30 or 20-30 mg/ml, 4-30, 4-20 or 4-15 mg/ml, about 5 or 10 mg/ml, greater than 3, 4 or 5 mg/ml, from about 5 mg to about 1 gram, and at ratios of collagen to drug agent of 0.5:1-50:1, 1:1-5:1 and 1:1 (4:65- 5:53).  Further guidance to pharmaceutical dosing of bupivacaine is provided in Alvis at 14:1-59, which dosing is noted to be within the ordinary skill of the artisan, (see also Bupivacaine, FDA prescribing information from Drugs.com and Bupivacaine, PubChem).  
Further regarding the consisting of language, the prior art at the time of the invention recognized the preparation of collagen drug sponges made by dispersion of the collagen with drug followed by the simple step of lyophilization to form a sponge (particularly Cioca ‘831, ‘947, Stemberger and Friess).  Alvis also particularly teaches dispersions consisting of bupivacaine and collagen in the form of a gel should be used for delivery of bupivacaine to a desired area, and Cioca ‘831, ‘947 and Stemberger formed sponges consisting of such collagen drug dispersions as claimed via lyophilization, also for delivery of the drug to a desired area.  
Additionally regarding the consisting of language, Ditizio specifically teaches lyophilized collagen (p. 2, line 1, p. 3, lines 5-17) sponges (p. 4, line 18, p. 8, lines 11, 22, Example 6) for drug delivery of anesthetics/analgesics with lidocaine.  Ditizio also teaches gelatin/collagen matrices via lyophilization/freeze drying (pp. 3-10, 12-13, 17, claims 30 and 37) with lidocaine.  The exemplary sponge of Ditizio however is not identical to the claimed sponge as it also includes the minor ingredients of a biocompatible polymer and a cross-linking agent.  However, at the time of the invention, the prior art motivated to exclusion of such polymers and cross-linking agents as they were not necessary for sponge formation (Cioca ‘947, ‘831 and Stemberger teach sponges consisting of collagen and drug via lyophilization), and were also recognized as having toxicity (Friess, p. 119-120 , Ditizio p. 1). 
In particular, Friess reviews the use of collagen as a biomaterial for drug delivery (pp. 113-136), noting advantages for delivery of compounds such as anesthetics and central analgesics, which delivery may be extended by 3-5 times when formulated as an injectable collagen system compared with control injections of the drug alone (4.2.2, p. 124).  Collagen microparticles were also noted for delivery of tetracaine and lidocaine amongst other drugs (p. 127).  Friess also similarly notes advantages of collagen in the form of sponges, particularly with type I fibrillary collagen (p. 114-115), formed by the process of freeze-drying or lyophilizing collagen/drug dispersions to form a sponge (4.3.1, pp. 125-127), for drug delivery, hemostasis, cellular infiltration and healing for example after surgery (Table 3, p. 122, 4.3.1 pp. 125-127). 
Friess thus particularly motivates to substitution of the antibiotic/healing drugs of Cioca ‘831 and Stemberger to an anesthetic/analgesic as collagen is a suitable matrix for delivery of anesthetics/analgesics and further motivates to collagen/drug dispersions lyophilized in the form of a sponge for drug delivery after surgery.  
In addition, Friess teaches excluding the addition of such polymer and cross-linking agents because they were known to be cytotoxic and would be adverse to such use as a drug delivery device.  In particular, Friess teaches, “a major handicap of chemical crosslinking agents is the potential toxic effect of such residual molecules and/or compounds formed during in vivo degradation,” (3.4.8, p. 120), also particularly noting toxicity/cytotoxicity with cross-linking agents such as formaldehyde, glutaraldehyde, hexamethylenediisocyanate, and to a lesser extent polyepoxy compounds (3.4.2-3.4.5 and 3.4.8, pp. 119-120).  Friess thus motivates the artisan to the art accepted alternative of collagen sponge forms excluding such polymers and cross-linking agents, as such agents were recognized to be toxic/cytotoxic (3.4.2-3.4.8., pp. 119-120).  
Friess additionally motivates to alternative crosslinking procedures such as natural collagen cross-links and the use of dry heat, exposure to ultraviolet- or gamma-irradiation, or dehydrothermal treatment with or without vacuum drying, which procedures do not rely on the addition of such toxic/cytotoxic reagents.  Such alternatives would particularly be utilized in sponge/implants intended as resorbable/biodegradable (leave-behind) matrices as in surgery (p. 116, col. 2, lines 50-52, p. 120, col. 2, lines 10-15, p. 126, col. 2, line 15-16).  In addition, such non cross-linked matrices provide advantages with respect to biodegradability.  For example, Friess teaches collagen films which are not additionally chemically cross-linked are degraded within 2-7 weeks (p. 116, col. 2, lines 50-52) and do not have the potential toxic effects of such residual molecules and/or compounds formed during in vivo degradation (3.4.8, p. 120).  
Accordingly, one of skill in the art at the time of the invention would have been motivated to; 1) freeze-dry/lyophilize the collagen bupivacaine dispersion of Alvis into a sponge as taught in Cioca ‘831, ‘947, Stemberger and Friess, for use in delivering analgesic/anesthetic agents, particularly bupivacaine, for treatment as similarly directed by Cioca ‘831, ‘947, Stemberger, Friess and Alvis, 2) substitute the Cioca ‘831, ‘947 or Stemberger drug with lidocaine or bupivacaine as in Ditizio and Alvis, and/or 3) omit the toxic biocompatible polymer and cross-linking agents from Ditizio, thereby arriving at the claimed invention of a lyophilized lidocaine collagen sponge.  
One of skill in the art would have an expectation of success given; 1) the simplicity of the procedure requiring only the further step of freeze-drying/lyophilization of the Alvis dispersion, 2) the cumulative teachings of lyophilized collagen sponges as a suitable drug delivery vehicle for anesthetics/analgesics, lidocaine or bupivacaine in surgical wounds and 3) the success already shown for drug delivery with lyophilized collagen drug sponges without the addition/inclusion of biocompatible polymers and cross-linking agents.   
Bupivacaine/collagen dispersions were already well known, and the artisan would have recognized simple sponge formulation merely by the step of freeze-drying such known formulations.  Further, in light of the teachings of collagen and collagen sponges as suitable delivery vehicles for anesthetics/analgesics, particularly lidocaine/bupivacaine, and knowledge of collagen drug sponges formed by lyophilization, the artisan would have similarly formulated such sponges consisting of collagen with lidocaine or bupivacaine drug.   
In regard to the third line of motivation, while Friess teaches optional inclusion of polymer and cross-linking agents (pp. 119-126), such was not critical to sponge formation, and were included as mere alternatives, for example to impart greater elasticity (Ditizio pp. 2, 5, 16, Example 9, Table 4).  As above, the prior art at the time of the invention already recognized lyophilized collagen sponges for drug delivery without inclusion of cytotoxic polymers and/or cross-linking agents.  Explicitly, Cioca ‘831, ‘947 and Stemberger discussed above already taught the art standard alternative of collagen sponge matrices consisting of collagen and a drug; made via lyophilization of a dispersed gel, and without such polymers and cross-linking agents.  In addition to these teachings, the prior art also already taught explicit reasons for excluding the polymer and cross-linking agents; specifically because they were known to be cytotoxic, and would be adverse to such use as a drug delivery device.  In particular, Friess teaches, “a major handicap of chemical crosslinking agents is the potential toxic effect of such residual molecules and/or compounds formed during in vivo degradation,” (3.4.8, p. 120), also particularly noting toxicity/cytotoxicity with cross-linking agents such as formaldehyde, glutaraldehyde, hexamethylenediisocyanate, and to a lesser extent polyepoxy compounds (3.4.2-3.4.5 and 3.4.8, pp. 119-120).  Such teachings are similarly recognized in Ditizio itself, “as is generally known, collagen and gelatin matrices cross-linked with glutaraldehyde show residual toxicity,” (p. 1, lines 24-25).  Friess and Ditizio thus also motivate the artisan to the prior known art acceptable alternative of collagen sponge forms excluding such polymers and cross-linking agents, as such agents were recognized to be toxic/cytotoxic (3.4.2-3.4.8., pp. 119-120).  
Friess additionally motivates to alternative crosslinking procedures such as natural collagen cross-links and the use of dry heat, exposure to ultraviolet- or gamma-irradiation or dehydrothermal treatment with or without vacuum drying, which procedures do not rely on the addition of such toxic/cytotoxic reagents.  Such alternative would particularly be utilized in sponge/implants intended as resorbable/biodegradable (leave-behind) matrices as in surgery (p. 116, col. 2, lines 50-52, p. 120, col. 2, lines 10-15, p. 126, col. 2, line 15-16).  In addition, such non cross-linked matrices provide advantages with respect to biodegradability.  For example, Friess teaches collagen films which are not additionally chemically cross-linked are degraded within 2-7 weeks (p. 116, col. 2, lines 50-52) and do not have the potential toxic effects of such residual molecules and/or compounds formed during in vivo degradation (3.4.8, p. 120).  
Accordingly, one of skill in the art at the time of the invention would have been motivated to provide the anesthetic/analgesic collagen sponge of Ditizio modified to exclude the additional polymer and cross-linking agents known to be cytotoxic and which would be adverse in drug delivery via administration.  One of skill in the art would have expected success with such alternative procedures as such was already art standard in the prior art.  Exemplary are the preparations recognized in Cioca ‘831, ‘947 and Stemberger lacking polymers and cross-linking agents.  
Further, while Ditizio includes polymers and cross-linking agents, the art at the time of the invention collectively recognized that their inclusion was not required, alternative cross-linking procedures existed, and particular motivation to the exclusion of such polymer and cross-linking reagents was recognized to minimize toxic/cytotoxic effects (Friess p. 119-126, Ditizio p. 1). 
Regarding the explicit recitation of bupivacaine hydrochloride (claims 34 and 40-41) the attached web pages from Drugs.com and PubChem evidence that bupivacaine hydrochloride is the preferred form for pharmaceutical use.  
Further regarding the volume ratios recited in claims 24-41, claims 8, 16, 25, 36 and 45 of Ditizio similarly teach collagen protein at 50-90% or 0.5-30% by weight and drug agent at 1-25% or 0.1-10%.  These quantities either meet or represent overlapping ranges, amounts and proportions, thereby rendering the recitations obvious to one of skill in the art.  The guidance in the prior art of Alvis and Ditizio suggest that such collagen/bupivacaine quantities are a matter of routine optimization, see MPEP 2144.05.
Further regarding the recitations specifically directed to the surface area and volume dimensions of the collagen sponges (claims 25-28, 30-33, 35-38), such changes solely in size and shape are not distinguishing absent evidence to the contrary, see MPEP 2144.04.  The prior art of Cioca ‘831, ‘947, Stemberger, Friess and Ditizio teach collagen sponges made as early as 1983, and also support the use of collagen sponges for drug delivery.  Friess and Alvis also particularly teach the suitability of collagen for anesthetics/analgesic, particularly lidocaine and bupivacaine drug delivery.  Cioca teaches collagen sponges preferably with a bulk density of 0.005 to 0.0065 gr/cm3, and a preferred thickness of 5 to 7 millimeters (3:1-4, Example II), which roughly corresponds to the surface area and volume of sponges similarly made within the ‘368 patent and claimed.  The sponges of Cioca were charged to a tray having a thickness of 10 millimeters and dimensions of 20x20 cm (Example II).  The Cioca and Stemberger sponges are further made via drug dispersion in collagen followed by lyophilization.  
Further, Ditizio Example 6 is explicit to the form of a sponge (pp. 13-14), and Example 10 is explicit to a drug containing dressing, particularly Sirolimus in which the gel was frozen and lyophilized to form a (solid) film which was subsequently cut into 1x4 cm squares and afterwards 80 ul of drug solution 1 mg/80ul ethanol was added on the surface or immersed in the solution (pp. 16-18).  Alternatively the 1x4 cm matrix was cut into equal 3 pieces and 1 mg of drug was dissolved in 90 ul of ethanol with each piece receiving 30 ul of solution.  The materials achieve drug release in a relatively linear manner, indicating the drug substances are substantially homogeneously dispersed in the matrix (Figures 1-3).  Moreover, as the matrices are made via mixture i.e., dispersion, followed by lyophilization the form is consistent with a sponge and would be recognized as such.  Drug loading was via immersion and/or soaking thereby providing for constituents that are homogenous (pp. 6-8, 13-14, 16-18).  Example 10 notes 1x4 cm square sponges impregnated or immersed with 1mg/80 ul of a Sirolimus drug solution at different concentrations from 0-10 ug/ml.  Claims 8, 16, 25, 36 and 45 of Ditizio also notes protein (collagen/gelatin) at 50-90% or 0.5-30% by weight and drug agent at 1-25% or 0.1-10%.   
Moreover, to the extent that the sponge/film dimensions, surface area and/or volume may direct the dosing of drug desired, such determinations of drug concentration, surface area and/or volume were well within the skill of the artisan at the time of the invention (Alvis, Ditizio, Bupivacaine, FDA prescribing information from Drugs.com and Bupivacaine, PubChem).  
Further regarding the bupivacaine dose (claims 39-41), bupivacaine maximal plasma dose is recognized at 2-4 ug/ml.  For example, Alvis provides substantial guidance to Bupivacaine dosing (col. 13-14), noting bupivacaine’s half-life of approximately 3.5 hours, and maximum doses of 400 mg/24 hr. period, as well as the observance of seizures at doses of 4.4 mg/kg.  The FDA prescribing information from Drugs.com and Bupivacaine, PubChem further teach substantial dosage guidance so as to minimize adverse effect.  Accordingly, such recitations are rendered obvious to one of skill in the art by the guidance within Alvis, the FDA prescribing information from Drugs.com and Bupivacaine, PubChem.
Response to Argument
Patent Owner’s response filed 4/15/22 has been fully considered but is not persuasive.
The Examiner acknowledges the supplemental oath/declaration submitted 4/15/22 which corrects previously cited issues however, the oath/declaration is not evidenced to be signed by an appropriately authorized person.  In addition, the Consent of Assignee remains defective for the same reasons.  No supplemental Consent was filed with the 4/15/22 response. 
Regarding the 103 rejection of record, Patent Owner argues (4/15/22 pp. 9-10) that the proposed modification of Alvis would render it unsatisfactory for its intended purpose with reference to MPEP 2143.01.V.  The proposed modification is lyophilization to a sponge which is argued to change the principle of operation and render it unsatisfactory for introduction via catheter, cannula or injection.  
Alvis however is not limited to introduction via catheter, canula or injection.  Alvis teaches an aqueous collagen dispersion introduced, “in a joint or along an incision,” (4:61-62), “to a patient’s incision(s) (4:36, 48, 9:40, ),” and “into the joint by any means that results in the collagen composition being inserted intraarticularly,” although catheter is preferred (6:13-21).  Alvis also defines the term administer to encompass introduction, “into a joint or along an incision by whatever means, including but not limited to: via a catheter, or cannula or via injection (8:5-8).”   Moreover, the principle of operation is the same, i.e., drug (bupivacaine) delivery particularly via type I fibrillary collagen inserted intraarticularly, at the surgical site or along an incision for pain relief.  The prior art already taught this modification (lyophilization of an aqueous dispersion to a sponge) for the same purpose of drug delivery (Cioca ‘831, ‘947, and Stemberger) and particularly with bupivacaine for pain relief (Friess, and Ditizio).  Thus, the modification does not change the principle of operation or render the composition unsatisfactory for the same use.   
Patent Owner argues (4/15/22 pp. 10-13) that the artisan would not have found it obvious to include bupivacaine in the sponges of Cioca ‘947, ‘831 or Stemberger, as there would be no expectation of success.  These arguments are not persuasive as they ignore the cumulative teachings of collagen matrices for drug delivery, including delivery of analgesics such as bupivacaine for pain relief as well as drug delivery of collagen matrices lyophilized in the form of a sponge.  
Patent Owner argues there is insufficient guidance to the structural details of the sponges however the references teach sponges explicitly.  Patent Owner does not identify the structural details supposedly lacking.  To the extent that Patent Owner may be referring to the recited amount of type I collagen at 3.6-8.0 mg/cm3 in claim 24, such amounts are disclosed including amounts both falling within and fully encompassing this recited range.  As previously discussed, % and mg/ml solutions are recognized as mg/cm3.  Friess teaches collagen at approximately 0.1-5% dry matter, Ditizio teaches collagen at 50-90% or 0.5-30% by weight and drug agent at 1-25% or 0.1-10% and Alvis teaches collagen/bupivacaine content of 3-100 mg/ml collagen/20-30 mg/ml bupivacaine as well as ranges from 0.5:1-50:1, and particularly bupivacaine at 225 mg, noting a maximum dose of 400 mg/24 hrs., or 4.4 mg/kg equivalent to 350 mg in an adult, or 10-500 mg (4:59-5:53 and 13:11-17:28).  Patent Owner does not argue that the amounts differ.    
In addition, the cumulative art teachings are specific to the same structure and components; type I fibrillary collagen/drug sponges made by the same method of mixing the materials to form an aqueous dispersion mixture, including homogeneous (poly)dispersion (Cioca ‘831 2:52-56) explicitly, followed by freeze drying/lyophilization.  As noted in Ditizio, drug delivery is substantially linear.  Such mixtures would be understood by the artisan as substantially homogeneous, moreover such procedures are exactly those used within the ‘368 patent (Figure 2).  Ditizio also teaches the alternative of immersion or soaking a collagen sponge in the drug solution.  Patent Owner suggests without evidence that such procedures may not provide homogeneous drug distributions, however the recitation in the claim is qualified by the term, “substantially,” and Patent Owner has not shown evidence of a patentably distinguishing difference.    
Patent Owner argues (4/15/22 p. 13) that even in light of Friess, the artisan would not have had an expectation of success with the omission of polymers and cross-linkers.  This argument ignores the cumulative art teachings to sponges made without such components as well as the direct suggestions within Friess and Ditizio to omit such ingredients.  This is akin to the same teachings within the ‘368 patent, for omission of polymer cross-linking agents, which were already recognized in the art to be both unnecessary and cytotoxic.  
Patent Owner argues (4/15/22 p. 14) that the claimed sponges provide an unexpected benefit.  In particular, Patent Owner argues that the sponges provide an unexpected benefit of an opioid sparing effect (Table 3, Klein 2000).
This argument and evidence have been considered but are not found persuasive.  It is noted that the instant claims are directed to a product (sponge) with no limitation being directed to an opioid sparing effect which is an effect of particular administration.  The specificities of the sponge product required to achieve the opioid sparing effect are not disclosed and thus the effect has not been shown to be linked to the claimed structure.  As in MPEP 716.02 , the burden is on applicant to establish that the results are unexpected and significant, to show sufficient nexus commensurate in scope with the claims, particularly with respect to the claimed/critical ranges which are prefaced in the prior art.  Table 3 is not disclosed as being associated with any particular sponge structure.  
	As in MPEP 2145, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. 
	Further, as in MPEP 2144.08, the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05 (and cases cited therein). If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). 
	In the instant case, bupivacaine within the recited range, and type I fibrillary collagen within the recited range and in the form of a sponge were recognized for analgesic delivery (cumulative art of record).  In addition, bupivacaine (50 ml bupivacaine with 0.25% with epinephrine 5 ug/ml (Ng et al., Anesth. Analg., 95:158-62, 2002) and 20 ml bupivacaine 0.5% (Goldstein et al.,  Anesth. Analg., 91:403-407, 2000)) were prior recognized to provide a morphine sparing effect.
Accordingly, the instant arguments and evidence are insufficient to show unexpected results for the claimed sponge(s).
Conclusion
Claims 24-41 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.



/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TS
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991